Reasons for Allowance
The following is an examiner’s statement of reasons for allowance of claims 1-10:  The closest prior art being Hunter ‘961 did not teach or suggest a strip nozzle as claimed by the applicant, specifically a strip nozzle comprising a pattern template upstream of the deflector and defining a plurality of flow channels; wherein the plurality of flow channels directs fluid against the deflector and outwardly therefrom to define a rectangular coverage area; wherein the plurality of flow channels comprises a first set of flow channels including two flow channels, the two flow channels being asymmetric with respect to one another about a radial line extending from the central axis, together in combination with the other claimed features of applicant’s invention.
The following is an examiner’s statement of reasons for allowance of claims 11-16:  The closest prior art being Hunter ‘961 did not teach or suggest a corner strip nozzle as claimed by the applicant, specifically a corner strip nozzle comprising a pattern template upstream of the deflector and defining a plurality of flow channels; wherein the plurality of flow channels directs fluid against the deflector and outwardly therefrom to define a rectangular coverage area, the rectangular coverage area, when viewed from above, including a short leg extending in a first, forward direction from the nozzle and a long leg extending in a second, leftward direction from the nozzle such that the nozzle is disposed at a right corner of the rectangular coverage area; and wherein the plurality of flutes are curved, at least in part, in a counterclockwise direction when viewing the underside surface of the deflector so as to cause counterclockwise rotation of the deflector when viewed from above, together in combination with the other claimed features of applicant’s invention.
The following is an examiner’s statement of reasons for allowance of claims 17-21:  The closest prior art being Hunter ‘961 did not teach or suggest a kit comprising a right corner strip nozzle and a left corner strip nozzle as claimed by the applicant, specifically a kit comprising a right corner strip nozzle comprising a right corner strip pattern template upstream of the first deflector and defining a plurality of flow channels; wherein the plurality of flow channels directs fluid against the first deflector and outwardly therefrom to define a first rectangular coverage area, the first rectangular coverage area, when viewed from above, including a short leg extending in a forward direction from the nozzle and a long leg extending in a leftwardPage 5 of 9Application No. 16/289,252AMENDMENT AFTER FINAL dated March 10, 2021 FINAL OFFICE ACTION mailed January 15, 2021direction from the nozzle such that the nozzle is disposed at a right corner of the first rectangular coverage area; wherein the plurality of flutes are curved, at least in part, in a counterclockwise direction when viewing the underside surface of the first deflector so as to cause counterclockwise rotation of the first deflector when viewed from above and a left corner strip nozzle comprising a left corner strip pattern template upstream of the second deflector and defining a plurality of flow channels; wherein the plurality of flow channels directs fluid against the second deflector and outwardly therefrom to define a second rectangular coverage area, the second rectangular coverage area, when viewed from above, including a short leg extending in a forward direction from the nozzle and a long leg extending in a rightward direction from the nozzle such that the nozzle is disposed at a left corner of the second rectangular coverage area; and wherein the plurality of flutes are curved, at least in part, in a clockwise direction when viewing the underside surface of the second deflector so as to cause clockwise rotation of the second deflector when viewed from above, together in combination with the other claimed features of applicant’s invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J GANEY whose telephone number is (571)272-4899.  The examiner can normally be reached on M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


STEVEN J. GANEY
Primary Examiner
Art Unit 3752



/STEVEN J GANEY/Primary Examiner, Art Unit 3752